15-1092
     Chen v. Lynch
                                                                                       BIA
                                                                                   Lamb, IJ
                                                                               A087 640 017

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of August, two thousand sixteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            DEBRA ANN LIVINGSTON,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   JINJIAN CHEN,
14            Petitioner,
15
16                   v.                                              15-1092
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gary J. Yerman, New York, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Blair T.
27                                       O’Connor, Assistant Director; Juria
28                                       L. Jones, Trial Attorney, Office of
1                               Immigration Litigation, United
2                               States Department of Justice,
3                               Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DISMISSED.

9        Petitioner Jinjian Chen, a native and citizen of the

10   People’s Republic of China, seeks review of a March 13, 2015,

11   decision of the BIA affirming a November 27, 2012, decision of

12   an Immigration Judge (“IJ”) pretermitting Chen’s application

13   for asylum and granting withholding of removal.    In re Jinjian

14   Chen, No. A087 640 017 (B.I.A. Mar. 13, 2015), aff’g No. A087

15   640 017 (Immig. Ct. N.Y. City Nov. 27, 2012).     We assume the

16   parties’ familiarity with the underlying facts and procedural

17   history in this case.

18       An applicant for asylum must demonstrate by “clear and

19   convincing evidence” that he filed his application within one

20   year after the date of his “arrival in the United States.”    8

21   U.S.C. § 1158(a)(2)(B).   There is an exception to the one-year

22   bar for an applicant who “demonstrates . . . the existence of

23   changed   circumstances    which   materially     affect   [his]
                                    2
1    eligibility         for    asylum.”         Id.    §   1158(a)(2)(D).        Our

2    jurisdiction to review challenges to determinations regarding

3    the one-year bar and its exceptions is limited to constitutional

4    claims   and    questions         of    law.       8   U.S.C.   §§ 1158(a)(3),

5    1252(a)(2)(D).

6        In arguing that his baptism was the changed circumstance

7    providing      an    exception         to   the   one-year      deadline,   Chen

8    challenges the agency’s factual determination that the Chinese

9    government targets persons based on affiliation with a church,

10   not based on baptism, and that Chen’s circumstances changed when

11   he began attending church regularly in November 2007, almost

12   two years before he applied for asylum in August 2009.                   Chen’s

13   argument, therefore, does not raise a question of law.                  See Jian

14   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (reviewing

15   the BIA’s factual findings regarding country conditions under

16   the substantial evidence standard); Xiao Ji Chen v. U.S. Dep’t

17   of Justice, 471 F.3d 315, 330-32 (2d Cir. 2006) (dismissing a

18   petition    for      lack    of    jurisdiction        where    the   petitioner

19   challenged     the        IJ’s    factual       findings   regarding    changed

20   circumstances).           Accordingly, we lack jurisdiction.

21
                                                 3
1        For the foregoing reasons, the petition for review is

2    DISMISSED.   As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.   Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2) and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O=Hagan Wolfe, Clerk




                                    4